DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the reference characters ϕ1 and ϕ2 as seen in figure 10 are not found in the disclosure. The disclosure describes these angles as φ1 and φ2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The recitation of “froma” in line 2 of page 2 is incorrectly spelled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kakai (EP3025814).
Regarding claim 1, Kakai teaches (See Fig 1, 5, and 7) a cutting insert (100), comprising: an upper surface (101); a lower surface (102); a side surface located between the upper surface and the lower surface and comprising a first surface and a second surface disposed opposite each other (See Fig. 1 and modified Fig. 5 depicting the first and second surface); and a first cutting edge (109a) positioned on an intersection of the upper surface (101) and the first surface; wherein the lower surface comprises a plurality of slots (111) extending from a side of the first surface to a side of the second surface (See Fig. 5 and 7); the plurality of slots comprises a first slot (111a); an angle between the intersection and an imaginary extension line of the first slot in a plan view of the lower surface is defined as θ1 (See modified Fig. 5 depicting the angle between a line on the intersection and an imaginary extension line of the first slot ), an angle between a ridge line on which the lower surface and the first surface intersect and the imaginary extension line in the plan view of the lower surface is defined as θ2 (See modified Fig. 5 depicting the angle between a line on the intersect of the lower surface and first surface and the imaginary extension line), and θ2 is greater than θ1 (See modified Fig. 5 depicting θ2 as greater than θ1).


    PNG
    media_image1.png
    409
    1073
    media_image1.png
    Greyscale

Modified Fig. 5 of Kakai (EP3025814)
Regarding claim 8, Kakai further teaches the cutting insert according to claim 1, wherein the side surface further comprises a third surface (105a) positioned between the first surface and the second surface and a second cutting edge (107) positioned on an intersection of the upper surface (101) and the third surface intersect (105a) (See Fig. 2, 5, and modified Fig. 5 depicting the third surface 105a and the second cutting edge 107); and the imaginary extension line is parallel to the second cutting edge in the plan view (See modified Fig. 5 depicting the imaginary extension and the second cutting edge 107).

Claim(s) 1-7 and 9-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Svenningsson et al. (US20080273930).
a cutting insert (3), comprising: an upper surface (11); a lower surface (12) ; a side surface (14) located between the upper surface and the lower surface and comprising a first surface and a second surface disposed opposite each other (See Fig. 6 and modified Fig. 5 depicting the first and second surface, and side surface 14 disposed between the upper surface 11 and lower surface 12); and a first cutting edge (35) positioned on an intersection of the upper surface and the first surface (See Fig 7 depicting the first cutting edge 35); wherein the lower surface (12) comprises a plurality of slots extending from a side of the first surface to a side of the second surface (See paragraph 0025 and modified Fig. 5 depicting the plurality of slots extending between the first and second surface); the plurality of slots comprises a first slot (See Modified Fig. 5 depicting the first slot) ; an angle between the intersection and an imaginary extension line of the first slot in a plan view of the lower surface is defined as θ1 (See modified Fig. 5 depicting the angle between a line on the intersection and an imaginary extension line of the first slot), an angle between a ridge line on which the lower surface and the first surface intersect and the imaginary extension line in the plan view of the lower surface is defined as θ2 (See modified Fig. 5 depicting the angle between a line on the intersect of the lower surface and first surface and the imaginary extension line), and θ2 is greater than θ1 (See modified Fig. 5 depicting θ2 as greater than θ1).

    PNG
    media_image2.png
    631
    922
    media_image2.png
    Greyscale

Modified Fig. 5 of Svenningsson et al. (US20080273930)
Regarding claim 2, Svenningsson et al. further teaches the cutting insert according to claim 1, wherein the cutting insert further comprises a through-hole (25) extending from the upper surface (11) to the lower surface (12), and the plurality of slots are separated from an opening portion of the through-hole of the lower surface in the plan view (See Fig. 5-6 and modified Fig. 5).
Regarding claim 3, Svenningsson et al. further teaches the cutting insert according to claim 2, wherein the lower surface comprises a flat first region surrounding the opening portion in the plan view (See modified Fig. 8 depicting the flat first region of the lower surface surrounding the through hole opening portion).

    PNG
    media_image3.png
    547
    969
    media_image3.png
    Greyscale

Modified Fig. 8 of Svenningsson et al. (US20080273930)
Regarding claim 4, Svenningsson et al. further teaches the cutting insert according to claim 3, wherein the width of the first region in a radial direction of the through-hole is constant in the plan view (See modified Fig. 8 depicting the first region with a constant width). 
Regarding claim 5, Svenningsson et al. further teaches the cutting insert according to claim 3, wherein the lower surface further comprises a plurality of protrusions (4)  positioned between the plurality of slots (See modified Fig. 5 and 8); the plurality of protrusions protrude downwards relative to the first region and comprises a first protrusion (See modified Fig. 8); and in an extension direction of the through-hole, the width from an upper end of the first protrusion to a lower end of the first protrusion is greater than the width from the first region to the lower end of the first protrusion (See secondary modified Fig. 8 depicting the width of the protrusion is greater than the width from the first region to the lower end of the protrusion).

    PNG
    media_image4.png
    259
    585
    media_image4.png
    Greyscale

Secondary modified Fig. 8 of Svenningsson et al. (US20080273930)
Regarding claim 6, Svenningsson et al. further teaches the cutting insert according to claim 2, wherein the lower surface (12) further comprises a plurality of protrusions (4) positioned between the plurality of slots (See modified Fig. 5); the plurality of protrusions comprises a first protrusion extending from the side of the first surface (14) to the through-hole (25) in the plan view (See modified Fig. 5); and the first protrusion comprises a first inclined surface positioned on an end portion on the side of the first surface and a second inclined surface positioned on an end portion on a side of the through-hole (See modified Fig. 5 depicting the first and second inclined surface).
Regarding claim 7, Svenningsson et al. further teaches the cutting insert according to claim 6, wherein an inclination angle of the first inclined surface is defined as φ1, and an inclination angle of the second inclined surface is defined as φ2, and φ1 is smaller than φ2 (See modified Fig. 6 depicting  φ2 as greater than φ1. Further, in Fig. 5, the end surface of the second inclined surface is exposed more than the first inclined surface, meaning, the inclination angle of the second inclined surface is greater than the inclination angle of the first inclined surface with respect to an axis of the through hole).

    PNG
    media_image5.png
    531
    599
    media_image5.png
    Greyscale

Modified Fig. 6 of Svenningsson et al. (US20080273930)
Regarding claim 9, Svenningsson et al. further teaches the cutting insert according to claim 1, wherein the lower surface (12) further comprises a plurality of protrusions (4) positioned between the plurality of slots (See modified Fig. 5); the plurality of protrusions comprises a first protrusion (See modified Fig. 5); and the first protrusion comprises a flat top portion (40) extending from a side of the first surface to a side of the second surface (See Fig. 10 and modified Fig. 5 depicting the first protrusion and the surface 40). 
Regarding claim 10, Svenningsson et al. further teaches a cutting tool, comprising: a holder (1) comprising a front end and a recess (2) positioned on a side of the front end (44); and the cutting insert (3) according to claim 1 positioned in the recess (2) (Fig. 1 and paragraph 0024).
Regarding claim 11, Svenningsson et al. further teaches a method for manufacturing a cutting-machined product, comprising: rotating the cutting tool according to claim 10; causing the rotating cutting tool to contact with a workpiece; and moving the cutting tool away from the workpiece. Svenningsson et al. inherently teaches the method for manufacturing a cutting-machined product due to the conventional method of milling with a cutting tool and cutting insert. 
Regarding claim 12, Svenningsson et al. further teaches the cutting insert according to claim 4, wherein the lower surface further comprises a plurality of protrusions (4) positioned between the plurality of slots (See modified Fig. 5); the plurality of protrusions protrude downwards relative to the first region and comprises a first protrusion (See modified Fig. 8 and secondary modified Fig. 8 depicting the protrusions 4 extending downward relative to the first region) ; and in an extension direction of the through-hole, the width from an upper end of the first protrusion to a lower end of the first protrusion is greater than the width from the first region to the lower end of the first protrusion (See secondary modified Fig. 8 depicting the width of the protrusion is greater than the width from the first region to the lower end of the protrusion).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BOYER ASHLEY can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722